Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2022 was filed after the mailing date of the non-final Office action on May 12, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The amended drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 115 [Fig. 9].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There were no original claims 32-34 filed July 14, 2022.  Mis-numbered claims 35-54 been renumbered 32-51.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 38, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re New numbered Claim 37, the claim recites, “…the non-skid bottom is comprised of … high friction material.”  The original disclosure does not disclose that the non-skid bottom has high friction material.  This constitutes new matter.  New numbered 38 is also rejected under §112(a) – new matter, as being dependent from rejected base new numbered claim 37.
Re New numbered Claim 51, the claim recites “…at least one of accessories, hat, shoe, boot, clothing, gun, holster, vest, and rifle.”  The original disclosure does not disclose the following: a hat, shoe, boot, gun, holster, vest, or rifle.  This constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re New numbered Claim 32 Lines 7-8, the claim recites, “…a dispensing mechanism comprised of at least one of an electronic actuator and a mechanical lever, wherein the mechanical lever is a first protrusion ….”  If the invention has an electronic actuator and not a mechanical lever, then the mechanical lever being a protrusion would not have antecedent basis.  New numbered Claims 33-51 are also rejected under §112(b) – indefiniteness, as being dependent from rejected base new numbered claim 32.
Re New numbered Claim 34, the claim recites, “…wherein the flow regulator ….”  New numbered Claim 34 depends from New numbered Claim 33.  If Claim 33 is a tray hinge or a tip section, then Claim 34 with the flow regulator would not have antecedent basis.  
Re New numbered Claim 37, the claim recites, “…the non-skid bottom is comprised of … high friction material.”  The original disclosure does not disclose that the non-skid bottom has high friction material.  Therefore, the scope of claim 37 is unclear.  New numbered 38 is also rejected under §112(b) – indefiniteness, as being dependent from rejected base new numbered claim 37.
	Re New numbered Claim 38, this claim depends from New numbered Claim 37.  If Claim 37 is high friction material, then Claim 38 with the suction cup would not have antecedent basis.  
New Numbered Claim 39 recites the limitation "the lock and release lever" and “the figure’s arm” in Lines 1-2.  New Numbered Claim 39 depends from independent new numbered Claim 32.  There is insufficient antecedent basis for this limitation in the claim, because there is no initial mentioning of a lock and release lever or a figure.
Re New Numbered Claims 46 and 48, these claims depends from New Numbered Claim 45.  If Claim 45 has a feature of a holder or a spoon, then Claims 46 and 48 has improper antecedent basis for the eating bowl.
	Re New Numbered Claim 49, this claim depends from New Numbered Claim 45.  If Claim 45 is an eating bowl or spoon, then the holder in Claim 49 has no antecedent basis.
Re New numbered Claim 51, the claim recites “…at least one of accessories, hat, shoe, boot, clothing, gun, holster, vest, and rifle.”  The original disclosure does not disclose the following: a hat, shoe, boot, gun, holster, vest, or rifle.  Therefore, the scope of Claim 51 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veness et al. (2013/0233248) [Veness].
Re New Numbered Claim 32, Veness – a portion control feeder – discloses a dry food dispenser [2] comprising: a hollow body [24] with an access opening; a lid [26] for the hollow body; a hopper [10] with a first end and a second end, wherein the first end is proximal to the lid and the hopper is configured to fit within the hollow body and the second end is at least partially open to a delivery opening [Figs. 2 and 8]; a dispensing mechanism comprised of at least one of an electronic actuator [6, Paragraph 51 Lines 11-15]; and a sliding tray [14] with a depth to dispense a serving size; wherein the serving size is determined at least in part by the tray depth and a distance between the tray and the hopper second end [Paragraph 52 Lines 13-23].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks, Section III, filed July 19, 2022, with respect to the references to McKinney (4,029,051) and Weber (6,055,932), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of New numbered Claim 32 being rejected under §102(a)(1) anticipating Veness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736